Citation Nr: 0411131	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of the 
right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to August 1982.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
May 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied service 
connection for rheumatoid arthritis of the right foot.  The 
veteran duly appealed the RO's decision, and in August 2003, she 
testified at a hearing at the RO.  Following the hearing, the RO 
granted service connection for residuals of a right foot fracture 
rated as noncompensably disabling.  The transcript is not of 
record.

The issue of entitlement to service connection for rheumatoid 
arthritis of the right foot is Remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
veteran if further action is required on her part.

REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), the Board 
determines that further evidentiary development is necessary in 
this case.

The veteran's service medical records show that at a medical 
examination performed for induction purposes in May 1982, the 
veteran reported a history of arthritis in both little fingers.  
Thereafter, an August 1982 examination for a stress fracture of 
the second metatarsal bone of the right foot reflects that the 
veteran was diagnosed as having rheumatoid arthritis of the right 
foot.  

The RO should afford the veteran a VA examination to clarify the 
diagnosis concerning rheumatoid arthritis of the right foot, and 
assess whether the arthritis was incurred during service, or was 
aggravated therein.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 
(2003).   

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance with all notice and assistance 
requirements in the VCAA.

2.  The RO should obtain a transcript of the August 2003 hearing 
and associate it with the record.

3.  The veteran should be scheduled for a VA medical examination 
to clarify the diagnosis of rheumatoid arthritis of the right 
foot.  The RO should forward the veteran's claims file to the VA 
examiner.  The examiner should review the entire claims file, and 
provide an opinion as to whether it is at least as likely as not 
that the veteran's right foot arthritis is etiologically related 
to her active service, in particular the right foot fracture, or 
was aggravated therein.  All opinions and conclusions expressed 
must be supported by a complete rationale in a report.  

4.  Then, the RO should readjudicate the veteran's claim of 
service connection for rheumatoid arthritis of the right foot.  If 
the determination of this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental Statement of the Case 
and provide her a reasonable period of time in which to respond 
before this case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





